Title: To James Madison from Arthur Campbell, 18 April 1809 (Abstract)
From: Campbell, Arthur
To: Madison, James


18 April 1809, Kentucky. Seeks the appointment as governor of the Illinois Territory, since “Mr. Boyle has declined accepting the office.” Says he is physically fit and his “mental faculties but little impaired.” The reason for “this abrupt overture” is that “the Illinois is an exposed frontier in the event of War” and a delay in appointing an executive “might be injurious to the public interest and safety.” However, if a more suitable person is found, “I will rejoice to learn instead of feeling any disappointment.”
